FOSTER, Circuit Judge.
This is a suit brought to recover on a policy of war risk insurance. At the close of the evidence a verdict was directed for the United States. This appeal followed. Error is assigned to that ruling.
It appears that Bridges, appellant, was discharged from the Army April 5, 1919. After returning home he secured employment in Jeffersonville, Ga., as a sawyer in a sawmill. He lost an arm through an accident in the sawmill May 1, 1919. The premiums on the policy had been paid through April and the grace period carried the policy in force through the month of May, 1919. No other premiums were paid. After recovering from his accident, he secured employment in other sawmills and at one time acted as a salesman selling toilet articles, in doing which he drove an automobile. He was given vocational training to fit him for raising ehiekens but did not follow that occupation. Suit was not brought until about twelve years after the policy had lapsed.
 The burden was on appellant to show with reasonable certainty that he was totally and permanently disabled before the policy lapsed. It was not sufficient to show that he was permanently partially disabled or temporarily totally disabled. U. S. v. Howard (C. C. A.) 64 F.(2d) 533. It was not error to direct a verdict against him. Other errors assigned require no discussion.
The record presents no reversible error.
The judgment appealed from is affirmed.